DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are only partially persuasive.  Examiner notes that contrary to Applicant’s remarks, Annotated Drawing Sheets were not found in the Application File Wrapper.  However, in view of Applicant’s remarks, Examiner has attempted to resolve as many drawing objections as possible.   The drawing objections concerning legibility are withdrawn as are many of the issues with reference characters absent from the text of the disclosure.  Please see below regarding the maintained drawing objections and regarding new drawing objections pertaining to the amendment.  
Applicant’s arguments, see filed with respect to the interpretation under 35 U.S.C. 112(f) are acknowledged.   Please see below regarding “cooling source”.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(a) have been fully considered but they are only persuasive with respect to the cancelled subject matter.  Limitation “without having to first unlock the door” is still considered to 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are moot in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant argues that Richardson et al. fails to meet the claims as amended because Richardson et al. fails to teach “leaving a door that covers the at least one through opening unlocked in a first state, before the delivery package is placed inside the at least one compartment” (no longer recited by the claims) and thus cannot meet the claim as amended.    Applicant supports this by reproducing and highlighting portions of paragraphs [0032]-[0033] and portions of paragraphs [0069]-[0071].  Examiner respectfully disagrees.  Examiner notes that in claim 13, the limitation in question is “covering the at least one through opening with an unlocked door so that access to the at least one compartment can be gained without having to first unlock the door”.  Examiner notes that the unhighlighted portion of, for example, paragraph [0032] necessarily requires that the claimed step be performed: that is to say that when automatically opened, access is gained “without having to first unlock the door” and that preceding the opening the door covers the opening and must be unlocked prior to actuation to meet the “covering with an unlocked door” portion of the limitation as claimed.  The same argument is considered to apply to claim 17.  Accordingly, the rejection(s) concerning Richardson et al. is maintained below as it applies to the amended claims.  Examiner again .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 330, 4066, 650.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “without having to first unlock the door” and “safety release located inside the housing for opening the door from inside the housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The amendment filed 26 July 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In paragraph [00118], the added matter is “and can connect to a network via network interface 330”.  In view of the drawing figure and text of the line preceding the added matter, an argument could be made for “can connect to a network interface” but not the text as submitted.  In paragraph [00136] the reference character #4066 added to the disclosure refers to “Detect motx” on the replacement Figure which creates .  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 24 is objected to because of the following informalities:  “a sensors” appears to be in error for “at least one sensor”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling source in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of cooling source, refrigeration unit or ice is found to be the corresponding structure in the text of the disclosure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites the limitation “without having to first unlock the door”.  This limitation appears to add new matter to the disclosure, since paragraph [00121] states “Process 400 can begin with the door to the container being unlocked 405”, which does not support “without unlocking”, particularly in view of reference character 405, which refers to “unlock door” on the flow chart.  Thus process 400 appears to begin with a step of unlocking the door and does not appear to support “without having to first unlock the door”.  If Applicant disagrees, Applicant is encouraged to specifically cite other areas of the disclosure providing support for the newly presented limitation.  Claims 14-15 and 23-29 are rejected insofar as they are dependent on claim 13, and therefore include the same error(s).  

Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 has been amended to recite the limitation “after the delivery package has been located” lacks antecedent basis, since the package was not located, but rather “detected”.  Applicant is also referred to MPEP 2111.04 II regarding contingent limitations. Since the locking step is contingent on location of the package, if no package is located, broadest reasonable interpretation does not require the step.  To expedite prosecution, prior art was applied to the claims as best they could be understood as presented and prior art was applied to contingent 

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “after the delivery package is received” lacks antecedent basis, since the package was not received, but rather sensed.  Applicant is also referred to MPEP 2111.04 II regarding contingent limitations.  Since it is not clear that the delivery package is ever received, it is not clear if the locking need ever take place.  Additionally, claim 17 has been amended to recite “locking a door”.  It is unclear if this is the same or different from the previously recited door.  It is believed to be the same.  To expedite prosecution, prior art was applied to the claims as best they could be understood as presented.  Claims 18-22 are rejected at least insofar as they are dependent on claim 17 and therefore include the same error(s).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-15, 23-25, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 2017/0286905: cited by Applicant).
Regarding claim 13, Richardson et al. shows a method for securing a delivery package with a delivery package storage container, said method comprising: providing a housing having a plurality of sides having at least one compartment inside the housing and at least one through opening provided with the housing for accessing the at least one compartment from a location exterior of the housing (see at least paragraphs [0031]-[0033]: parcel box #210); covering the at least one through opening with an unlocked door so that access to the at least one compartment can be gained without having to first unlock the door (see at least paragraphs [0032]-[0033]: door(s) with door actuator(s) #251: that the device is designed to receive and store parcels requires an unlocked state for at least a period of time before the delivery package is placed inside the compartment); receiving a delivery package inside the at least one compartment (see at least paragraphs [0031]-[0033]: locking system #225; see also at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which 
Regarding claim 14, Richardson et al. further shows further comprising a container control system comprising a processing system, a memory accessible by the processing system, and instructions stored in the memory, and wherein the instructions in the memory comprise instructions to receive a lock command and control the locking mechanism based on the lock command (see at least paragraphs [0031]-[0033]).
Regarding claim 15,  Richardson et al. further shows further comprising adding a cooling source inside the housing (see at least paragraphs [0035]-[0037]).
Regarding claim 23, Richardson et al. further shows further comprising a safety release located inside the housing for opening the door from inside the housing (see at least paragraph [0082]).
Regarding claim 24, Richardson et al. further shows wherein the delivery package is detected with a sensors comprising at least one of a scale, a heat sensor, a motion detector, a proximity sensor, and a resistance sensor (see at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions occurring after an object arrives which require detection).
Regarding claim 25, Richardson et al. further shows further comprising engaging a container docking base located at the bottom of the housing to an anchor, wherein the docking base comprises a clamp- like structure (see at least paragraph [0057]: attachment mechanism(s) #252: Examiner notes that exemplary attachment mechanisms include auger which imparts clamping force and thus is a “clamp-like” structure).  
Regarding claim 27, Richardson et al. further shows further comprising the step of unlocking the door to receive a second package (see at least paragraphs [0031]-[0033]: locking system #225; paragraph [0084]: if partially full and receiving a second package, locking system #225 will perform unlocking the door to permit package receipt).
Regarding claim 29, Richardson et al. further shows further comprising the step of turning on a light attached to the housing to indicate a monitoring mode (see at least paragraphs [0047]-[0048]).

Claim(s) 17-18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 2017/0286905: cited by Applicant).
Regarding claim 17, Richardson et al. shows  a method for securing a delivery package with a delivery package storage container, said method comprising: 
receiving a delivery package through an opening of an unlocked door of a storage container housing (see at least paragraph [0066]; paragraphs [0031]-[0033]; [0077]; [0079]: access at certain time(s) or frequency(s)), said housing comprising a plurality of sides and a bottom defining a box with the opening and at least one interior compartment (see at least paragraph [0066]; paragraphs [0031]-[0033]), the storage container housing being connected to a remote server (see at least paragraph [0056]); sensing the delivery package with at least one of a scale, a heat sensor, a proximity sensor, a capacitance sensor, a resistance sensor, and a motion detector (see at least paragraphs [0034]-[0037]; [0043]; [0045]: a plurality of sensors capable of detecting an object placement are disclosed along with discussion of actions 
Regarding claim 18, Richardson et al. further shows further comprising engaging a container docking base located at the bottom of the housing to an anchor (see at least paragraph [0057]: attachment mechanism(s) #252).
Regarding claim 19, Richardson et al. further shows further comprising a second interior compartment and a second door covering an opening to the second compartment (see at least paragraph [0075]).  
Regarding claim 22, Richardson et al. further shows further comprising the step of turning on a light attached to the housing to indicate a monitoring mode (see at least paragraphs [0047]-[0048]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 15 above, and further in view of Huish (US 2018/0306487: previously cited), or, in the alternative Vegara (US 5,560,219: previously cited).
Regarding claim 26, Richardson et al. does not disclose wherein the cooling source is ice. 
However, use of ice as a cooling source within a storage container is old and well-known in the art, as evidenced by Huish (see at least paragraph [0068], [0070]) and Vegara (see at least column 3, lines 34-49).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the container of Richardson et al. with wherein the cooling source is ice, since, as evidenced above, use of ice as a cooling source within a storage container is old and well-known in the art, and would provide the predictable benefit of temperature change absent a power source.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 13 above, and further in view of Hara (US 2002/0025804).
Regarding claim 28, Richardson et al. does not disclose further comprising printing a paper receipt with a printer system connected to the system controller.
Hara teaches another method for securing a delivery package with a delivery package storage container comprising printing a paper receipt with a printer system connected to the system controller (see paragraphs [0018], [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Richardson et al. with further comprising printing a paper receipt with a printer system connected to the system controller, as taught by Hara, to improve the method of Richardson et al. by allowing for a written notice of delivery to be deposited in a location separate from the delivery container (see at least Hara paragraph [0020]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 17 above, and further in view of Huish (US 2018/0306487), or, in the alternative Vegara (US 5,560,219).
Regarding claim 20, While Richardson et al. further discloses further comprising a refrigeration unit located inside the housing (see at least paragraphs [0035]-[0037]), Richardson et al. does not disclose an ice pack located inside the housing. 
However, use of an ice pack to change the temperature within a storage container is old and well-known in the art, as evidenced by Huish (see at least paragraph [0068], [0070]) and Vegara (see at least column 3, lines 34-49).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the container of Richardson et al. with further comprising an ice pack located inside the housing, since, as evidenced above, inclusion of an ice pack to change temperature within a storage container is old and well-known in the art and would provide the predictable benefit of temperature change absent a power source.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. as applied to claim 17 above, and further in view of Hara (US 2002/0025804).
Regarding claim 21, Richardson et al. does not disclose further comprising printing a paper receipt with a printer system connected to the system controller.
Hara teaches another method for securing a delivery package with a delivery package storage container comprising printing a paper receipt with a printer system connected to the system controller (see paragraphs [0018], [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Richardson et al. with further comprising printing a paper receipt with a printer system connected to the system controller, as taught by Hara, to improve the method of Richardson et al. by allowing for a written notice of delivery to be deposited in a location separate from the delivery container (see at least Hara paragraph [0020]).

Conclusion                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763